Mr. Presiding Justice McBride delivered the opinion of the court. 7. Railroads, § 325*—when railroad has duty to provide culverts, ditches and drains. "Where it becomes necessary for a railroad in the construction of its roadbed under a franchise from a city to raise the grade of a street of the city, and such change interferes with the surface drainage and diverts it from its usual and natural course, or obstructs the flow thereof to the injury of abutting property owners, such railroad has the duty to provide and maintain such culverts, ditches and drains as will perinit the free passage of surface water in the usual and natural course of surface drainage. 8. Railroads, § 349*—when effect of construction of sidewalk upon drainage is question for jury. The effect of the construction of a certain sidewalk by plaintiff in front of her premises above the surface of her lot subsequent to the construction of defendant’s railroad upon the drainage of said premises, held to be for the jury, in an action to recover damages for the claimed obstruction of such drainage by defendant’s railroad. 9. Railroads, § 315*—what is not excuse for negligence of railroad in raising grade of street and obstructing drainage. The fact that a certain fill of land south of plaintiff’s premises obstructed the free passage of surface water from such premises which was cast upon them by reason of defendant having raised the grade of the street in the construction of its railroad, and which would but for such raising of the grade have passed to the east of such premises in its usual and natural course, held no excuse for defendant’s negligence in maintaining such grade without providing for the free-passage of surface water and no release of defendant’s liability in consequence of such negligence. 10. Instructions, § 151*—when refusal proper. It is not error to refuse instructions covered by those already given. 11. Instructions, § 126*—when refusal proper because abstract in form. It is not error to refuse an abstract instruction which is inapplicable to the case.